Vista la petición sobre injunction que antecede, no estimando suficientes los motivos expresados por los peticionarios en el párrafo XVI de la misma para haberse acudido original-mente ante este tribunal, y sin prejuzgar la cuestión de si los peticionarios tienen o no un interés directo en las cues-tiones planteadas bastante para justificar la expedición del mandamiento que se interesa, no ha lugar al auto solicitado.
La resolución rendida en este caso con fecha mayo 24, 1928 se inserta junta con la de junio 20, 1928 en la pág. 397 ante.